Exhibit 10.6

EXECUTION COPY

LEASE AGREEMENT

between

ABRAXIS BIOSCIENCE, LLC

and

APP PHARMACEUTICALS, LLC



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”), dated effective the 13th day of November,
2007 (the “Effective Date”), is made by and between Abraxis BioScience, LLC, a
Delaware limited liability company (“LESSOR”), and APP Pharmaceuticals, LLC, a
Delaware limited liability company ( “LESSEE”).

RECITALS

WHEREAS, LESSOR and LESSEE have entered into a Separation and Distribution
Agreement dated as of the date hereof (the “Separation Agreement”);

WHEREAS, simultaneously herewith, New Abraxis, Inc., to be renamed Abraxis
BioScience, Inc., parent company of LESSOR, and LESSEE are entering into a
Manufacturing Agreement (the “Manufacturing Agreement”);

WHEREAS, LESSOR is the owner of that certain improved real property located at
and commonly known as the Ruby Street facility more particularly described in
Exhibit A (together with all buildings, structures, fixtures and improvements
and betterments thereon and appurtenances thereto other than the Machinery and
Equipment (as defined in the Separation Agreement) of LESSEE located at the Ruby
Street facility) thereon attached hereto and made a part hereof (the
“Property”)(for the avoidance of doubt, the Property shall not include those
areas indicated as “Dedicated Abraxane Process Areas” in Exhibit A);

WHEREAS, notwithstanding that LESSOR owns the Property and this Lease, LESSEE
is, and remains, the owner of the Contributed Machinery and Equipment (as
defined in the Separation Agreement); and

WHEREAS, LESSOR desires to lease to LESSEE, and LESSEE desires to lease from
LESSOR, (i) the Property (ii) all improvements at any time existing thereon, and
(iii) all fixtures, equipment, furniture and machinery, excluding, for all
purposes, any Machinery and Equipment of LESSOR located at the Property
(collectively, the “Premises”).

NOW, THEREFORE, in consideration of the mutual promises and premises hereinafter
contained, it is hereby mutually agreed as follows:

ARTICLE I

Definitions

1.1 All capitalized terms used in this Lease and not defined herein shall have
the meaning ascribed to such terms in the Separation Agreement.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II

Property

2.1 Lease. LESSOR hereby leases to LESSEE the LESSEE’s share of the Premises,
hereinafter referred to as the “LESSEE Premises,” and LESSEE leases, hires and
takes from LESSOR the LESSEE Premises. LESSEE has inspected the Premises and
accepts the same “As Is.” The LESSEE Premises consists of approximately 122,000
square feet of office, warehouse and pharmaceutical space and shall include the
right to use and obligation to share (as applicable) any common areas.

ARTICLE III

Term

3.1 Initial Term. The term of this Lease shall commence on the Effective Date
(the “Commencement Date”) and end on December 31, 2011 (the “Term”), unless
earlier terminated in accordance with the provisions of this Lease.

3.2 Option Term.

(a) LESSEE shall have the right and option to renew and extend the term of this
Lease until December 31, 2012, provided, that (x) LESSEE gives written notice
regarding exercise of the option to renew and extend (such notice to be
delivered no earlier than six months, and no later than three months, before the
expiration of the Term in Section 3.1), and (y) during the one year period from
July 1, 2010 through June 30, 2011, the aggregate production of LESSEE’s
products at the Premises shall have totaled more than ten million
(10,000,000) units. LESSEE will in good faith use commercially reasonable
efforts to expedite the transfer of its products manufactured at the Premises to
the Grand Island Facility (as defined in the Separation Agreement) or to the
Cruce Davila Property (as defined in the Separation Agreement) beginning on the
date hereof.

(b) For any extension, the base rent shall be the base rent of the immediately
preceding lease year plus three percent (3%).

3.3 Holding Over. If LESSEE retains possession of the Premises or any part
thereof after the termination of this Lease or expiration of the Term, LESSEE
shall pay to LESSOR a monthly Rent equal to 2.00 times the monthly Rent in
effect as of the last month of the Term. This charge shall not limit LESSOR’s
right to seek such other remedy as may be available to it at law or equity.

ARTICLE IV

Rent

4.1 Rent. During the Term, LESSEE covenants and agrees to pay LESSOR, as annual
rent for the Premises, the aggregate amount of $823,500, which shall be paid
monthly (i.e., $68,625) on the 1st day of each month during the Term at LESSOR’s
address for notice hereunder or otherwise as LESSOR may designate (the “Rent”).
LESSEE shall pay, as additional rent, the fees for the services described in
Section 5.1 below.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE V

Services and Utilities

5.1 Services and Utilities. During the Term, LESSEE shall be solely responsible
for and shall promptly pay, as additional rent, all utilities used or consumed
at the Premises, including but not limited to all water, gas, heat, light,
power, telephone and other utilities and services supplied to the Premises,
together with any taxes thereon. If LESSEE desires to install any equipment
which shall require additional utility facilities or utility facilities of a
greater capacity than the facilities existing on the Effective Date, such
installation shall be subject to LESSOR’s prior written approval (such approval
not to be unreasonably withheld, conditioned, denied or delayed) of LESSEE’s
plans and specifications therefor. If approved by LESSOR, LESSEE agrees to pay
the cost of providing such additional utility facilities or utility facilities
of greater capacity.

5.2 LESSOR Not Responsible For Interruption of Service. LESSOR shall in no way
be liable or responsible for any loss, damage or expense that LESSEE may sustain
or incur by reason of any change, failure, interference, disruption or defect in
the supply or character of the utilities furnished to the Premises, or if the
quantity or character of the utilities supplied to the Premises are no longer
available or suitable for LESSEE’s requirements, and no such change, failure,
defect, unavailability or unsuitability shall constitute an actual or
constructive eviction in whole or in part, or entitle LESSEE to any abatement or
diminution of rent or additional rent, or relieve LESSEE from any obligations
under this Lease; provided, however, if any service failure arises from the
gross negligence or willful misconduct of LESSOR, then (a) the Rent and any
additional rent payable under this Lease shall abate in proportion to the
fraction of the total rentable area of the Premises that is materially affected
by such service failure and (b) LESSEE shall have the right to pursue any and
all remedies available at law or in equity.

ARTICLE VI

Repairs and Maintenance

6.1 LESSEE’s Obligations.

(a) Except for Capital Repairs (as hereinafter defined), LESSEE shall be
responsible for (i) all repairs (including replacements) necessary to maintain
the Premises in substantially the same condition as exists on the Effective
Date, normal wear and tear and damage by fire or other casualty and eminent
domain excepted. LESSEE shall not be responsible for any maintenance, repairs or
replacement in or affecting any portions of the Premises occupied by any tenant
or occupant other than LESSEE. In the event that LESSEE has not performed such
repairs and LESSOR elects to perform the repair, after written notice and a
reasonable opportunity to cure, LESSEE shall reimburse LESSOR the repair costs
within thirty (30) days following LESSEE’s receipt of LESSOR’s written demand
and evidence of payment therefor.

 

- 4 -



--------------------------------------------------------------------------------

(b) LESSEE shall also be responsible for making any repairs to the Property
caused by any act, omission or negligence of LESSEE or its employees, agents,
invitees, licensees, subtenants or contractors and shall indemnify and save
harmless LESSOR from any and all expenses, liens, claims or damages to either
persons or property arising out of, or resulting from, the failure to make such
repairs; provided, however, LESSEE shall not be obligated to make any repairs to
the Property if the need for such repairs is caused by LESSOR or its agents,
contractors, employees, guests or invitees. LESSOR shall have the right to make
any repairs that are the responsibility of LESSEE under this Section 6.1(b) at
LESSEE’s sole cost and expense after written notice and reasonable opportunity
to make the repair, and LESSEE shall reimburse LESSOR the repair costs within
thirty (30) days following LESSEE’s receipt of LESSOR’s written demand and
evidence of payment therefor.

(c) All repairs conducted by LESSEE shall be accomplished promptly with first
class materials, in a good and workmanlike manner, in compliance with all
applicable laws of all governmental authorities and in a style, character and
quality conforming to the existing construction of the Premises.

6.2 LESSOR’s Obligations.

(a) For the purposes of this Lease, “Capital Repairs” shall mean (i) any
maintenance, repairs or replacements to the roof, foundation and structural
elements of the Premises, (ii) any maintenance, repairs or replacements to the
Premises’ systems (which shall include the heating, ventilating, air
conditioning, plumbing, electrical, mechanical and other systems and equipment
serving the Premises generally), the common areas or the exterior of the
Premises and (iii) maintenance, repairs or replacements to the Premises required
to comply with any laws applicable to the Premises (to the extent not relating
to LESSEE’s use or occupancy of the Premises) enacted or promulgated after the
Effective Date, in each case, the cost of which is properly characterized as
property, plant and equipment according to generally accepted accounting
practices. LESSOR, at its expense (subject to reimbursement by LESSEE to the
extent provided in Section 6.1(b)), shall be responsible for all Capital Repairs
necessary to keep the Premises in as good condition as exists as of the
Effective Date or to comply with any laws applicable to the Premises (to the
extent not relating to LESSEE’s use or occupancy of the Premises) enacted or
promulgated after the Effective Date. LESSOR shall complete such repairs in a
good and workmanlike manner consistent with normal and customary industry
standards for buildings similar to the Premises and in compliance with all
applicable laws.

(b) Notwithstanding the foregoing, LESSEE may give written notice to LESSOR of
its election to perform any Capital Repair obligation of LESSOR hereunder for
the account of LESSOR. All Capital Repair work performed by LESSEE, including,
without limitation, construction, as well as preparation, review and approval of
plans, costs and specifications and selection of architects, engineers,
consultants and contractors, shall be at LESSOR’s sole cost and expense and
subject to LESSOR’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. If LESSOR shall fail to
reasonably approve, disapprove or request reasonable revisions for any request
or plans submitted by LESSEE in connection with a Capital Repair within fifteen
(15) business days from LESSOR’s receipt of such notice, then LESSOR’s consent
shall be deemed approved. If an emergency shall exist (as determined in LESSEE’s
good faith judgment), LESSEE may perform any Capital Repair obligation of LESSOR
hereunder for the account of LESSOR, after first notifying LESSOR of the

 

- 5 -



--------------------------------------------------------------------------------

same by telephone or facsimile of such emergency and receiving LESSOR’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. If, in the event of an emergency (as deemed by LESSEE in good
faith), LESSOR shall fail to reasonably approve, disapprove or request
reasonable revisions for any request or plans submitted by LESSEE in connection
with a Capital Repair within seventy-two (72) hours from LESSOR’s receipt of
such notice (unless circumstances warrant a shorter period), then LESSOR’s
consent shall be deemed approved. If LESSEE believes that LESSOR has
unreasonably withheld its consent, approval or permission to any matter
requiring LESSOR’s consent, approval or permission pursuant to this
Section 6.2(b), LESSEE may submit such dispute to arbitration. Arbitration shall
be in accordance with the Expedited Procedures set forth in the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then in
effect. The demand for arbitration shall be filed in writing with the other
party, and the AAA in Chicago, Illinois. A demand for arbitration shall be made
within ten (10) days of the event giving rise to the right of arbitration. The
award rendered by the arbitrators shall be final, and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction
thereof.

ARTICLE VII

Alterations, and Additions

7.1 Alterations and Additions. LESSEE shall have the right, from time to time,
without LESSOR’s consent, to make interior alterations, improvements and/or
additions in and to the Premises that will have no effect on the roof,
foundation or other structural elements of the Premises (the “Building
Structure”) and will have no adverse effect on the heating, ventilating, air
conditioning, plumbing, electrical, mechanical and other systems and equipment
serving the Premises generally (the “Building Systems”). LESSEE may make
alterations, improvements and/or additions that affect the exterior of the
Premises or may have a material adverse effect on the Building System only after
first obtaining the prior written consent of LESSOR, which consent shall not be
unreasonably withheld, conditioned, delayed or denied. All such approved
additions, alterations or improvements shall be in accordance to plans and
specifications prepared by a duly qualified architect or engineer who shall
submit such plans and specifications to LESSOR for written approval, not to be
unreasonably withheld, conditioned, delayed or denied. All alterations,
improvements and additions to the Premises shall be made in accordance with all
applicable laws and shall at once when made or installed be deemed to have
attached to the freehold and to have become the property of LESSOR and shall
remain for the benefit of LESSOR at the end of the Term, or earlier termination
of this Lease. Any equipment installed by LESSEE during the Term shall at
LESSEE’s election be removed at the expiration or termination of this Lease or
shall remain at the Premises. In the event of making such alterations,
improvements and/or additions as herein provided, LESSEE shall indemnify and
save harmless LESSOR from any and all expenses, liens, claims or damages to
either persons or Premises arising out of, or resulting from the undertaking or
making of said alterations, additions and improvements. Notwithstanding anything
to the contrary set forth herein, LESSEE shall have the right, without LESSOR’s
consent or approval, to make non-structural alterations of less than $50,000 in
any instance.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE VIII

Taxes

8.1 Payment of Taxes. LESSOR shall pay all real property taxes applicable to the
Premises. LESSEE shall pay LESSOR in advance the monthly estimated real property
tax amount together with all applicable rental taxes due thereon, within ten
(10) days after receipt of an invoice from LESSOR setting forth LESSOR’s
estimate of such amount. Within ninety (90) days following the end of each
calendar year during the Term or as soon thereafter as is reasonably possible,
LESSOR shall furnish LESSEE with a statement of all real property taxes relating
to the Premises for the previous calendar year and the payments made by LESSEE
during such calendar year. If LESSEE’s aggregate estimated monthly payments
actually paid to LESSOR for the calendar year are greater than the real property
taxes relating to the Premises for such calendar year, LESSOR shall promptly pay
the excess to LESSEE or apply the excess to any past due amounts owing from
LESSEE to LESSOR; if the payments made are less than the real property taxes
relating to the Premises for such calendar year, LESSEE shall pay the difference
to LESSOR within thirty (30) days of its receipt of such statement. If the Term
does not commence or concurrently with the commencement or expiration of the tax
year, LESSEE’s liability for real property taxes for such partial year shall be
prorated on an annual basis. LESSOR’s and LESSEE’s obligations under this
Section 8.1 shall survive the expiration or termination of this Lease.

8.2 Definition of Real Property Tax. As used herein, the term “real property
tax” shall include any form of fee or tax imposed by any authority having the
direct or indirect power to tax or assess, including any city, county, state or
federal government, any school, agricultural, lighting, drainage or other
improvement district thereof, or any private owners association created by
covenants, conditions and restrictions binding on the Premises, as against any
legal or equitable interest of LESSOR in the Premises, or as against LESSOR’s
business of leasing the Premises. The term “real property tax” shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the Term, including, but not
limited to, a change in the ownership of the Premises. Notwithstanding the
foregoing, “real property tax” shall not include: (i) all excess profits taxes,
franchise taxes, succession taxes, estate taxes, capital stock taxes,
inheritance taxes, gift taxes, mortgage taxes, federal and state income taxes or
any other taxes imposed upon or measured by LESSOR’s gross income or profits
unless the same is specifically imposed in lieu of real estate taxes or ad
valorem taxes; (ii) penalties for late payments; (iii) special assessments; and
(iv) transfer taxes imposed upon any transfer of the Premises or any interest
therein. Tax refunds shall be refunded to LESSEE in the calendar year they are
received by LESSOR.

8.3 Personal Property Taxes.

(a) LESSEE shall pay prior to delinquency all taxes assessed against and levied
upon LESSEE’s trade fixtures, furnishings, Contributed Machinery and Equipment
and all other personal property of LESSEE contained in the Premises or otherwise
owned or operated by LESSEE at the Premises. When possible, LESSEE shall cause
said trade fixtures, furnishings, Contributed Machinery and Equipment and all
other personal property to be assessed and billed separately from the real
property of LESSOR.

 

- 7 -



--------------------------------------------------------------------------------

(b) If any of LESSEE’s personal property shall be assessed and billed with
LESSOR’s real property, LESSEE shall pay LESSOR the taxes attributable to LESSEE
within thirty (30) days after receipt of a written statement setting forth the
taxes applicable to LESSEE’s property.

ARTICLE IX

Indemnification; Insurance

9.1 Indemnity. LESSEE shall indemnify, defend and hold harmless LESSOR (solely
with respect to LESSOR’s position as the owner of the Premises and the landlord
under this Lease) from and against any and all claims arising from LESSEE’s use
of the Premises, or from the conduct of LESSEE’s business or from any activity,
work or things done, permitted or suffered by LESSEE in or about the Premises or
elsewhere, and shall further indemnify, defend and hold harmless LESSOR (solely
with respect to LESSOR’s position as the owner of the Premises and the landlord
under this Lease) from and against any and all claims arising from any breach or
default in the performance of any obligation on LESSEE’s part to be performed
under the terms of this Lease or arising from any negligence of LESSEE, or any
of LESSEE’s agents, contractors or employees, and from and against all costs,
attorneys’ fees, expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon; provided, however, LESSEE
shall not indemnify, defend or hold harmless LESSOR from and against any claim,
liability, expense, lawsuit, cost, loss or other damage, including reasonable
attorneys’ fees, which arise from or are caused by or in anyway connected to the
negligence or willful misconduct of LESSOR, its employees, agents, contractors,
guests or invitees. Subject to Section 9.2 below, LESSOR shall indemnify, defend
and hold harmless LESSEE (solely with respect to LESSEE’s position as the tenant
under this Lease) from and against any and all claims arising from LESSOR’s use
of or entry onto the Premises, and shall further indemnify, defend and hold
harmless LESSEE (solely with respect to LESSEE’s position as the tenant under
this Lease) from and against any and all claims arising from any breach or
default in the performance of any obligation on LESSOR’s part to be performed
under the terms of this Lease or arising from any gross negligence or willful
misconduct of LESSOR, or any of LESSOR’s agents, contractors or employees and
from and against all costs, attorneys’ fees, expenses and liabilities incurred
in the defense of any such claim or any action or proceeding brought thereon;
provided, however, LESSOR shall not indemnify, defend or hold harmless LESSEE
from and against any claim, liability, expense, lawsuit, cost, loss or other
damage, including reasonable attorneys’ fees, which arise from or are caused by
or in anyway connected to the negligence or willful misconduct of LESSEE, its
employees, tenants, agents, guests or invitees.

9.2 Exemption of LESSOR From Liability.

(a) Except to the extent caused by the gross negligence or willful misconduct of
LESSOR, its employees, agents, guests or invitees, LESSEE hereby agrees that
LESSOR and its agents shall not be liable for injury to LESSEE’s business or any
loss of income therefrom or for damage to the goods, wares, merchandise or other
property of LESSEE, LESSEE’s employees, invitees, customers or any other person
in or about the Premises, nor shall LESSOR be liable for injury to the person of
LESSEE, LESSEE’s employees, agents or contractors, whether such damage or injury
is caused by or results from fire, steam, electricity,

 

- 8 -



--------------------------------------------------------------------------------

gas, water or rain, or from the breakage, leakage, obstruction, or other defects
of pipes, sprinklers, wires, appliances, plumbing, air conditioning, light
fixtures or from any other cause whether said damage or injury results from
conditions arising upon the Premises or upon other portions of the building of
which the Premises are a part, or from other sources or places, and regardless
of whether the cause of such damage or injury or the means of repairing the same
is inaccessible to LESSEE. LESSOR shall not be liable for any damages arising
from any act or neglect of any other lessee, if any, of the building in which
the Premises are located.

(b) No directors, officers, employees or agents of LESSOR or individual, member
of a joint venture, tenancy in common, firm or partnership, general or limited,
which may be LESSOR or any successor in interest, shall be subject to personal
liability with respect to any of the covenants or conditions of this Lease.
LESSEE will not seek recourse against the directors, officers, employees or
agents of LESSOR or an individual, member of a joint venture, tenancy in common,
firm or partnership, general or limited, which may be LESSOR or any
successor-in-interest or any of their personal assets for such satisfaction. It
is mutually agreed that this clause is and shall be considered an integral part
of this Lease.

(c) No directors, officers, employees or agents of LESSEE or individual, member
of a joint venture, tenancy in common, firm or partnership, general or limited,
which may be LESSEE or any successor in interest, shall be subject to personal
liability with respect to any of the covenants or conditions of this Lease.
LESSOR will not seek recourse against the directors, officers, employees or
agents of LESSEE or an individual, member of a joint venture, tenancy in common,
firm or partnership, general or limited, which may be LESSEE or any
successor-in-interest or any of their personal assets for such satisfaction. It
is mutually agreed that this clause is and shall be considered an integral part
of this Lease.

(d) Remedies and limitations thereon set forth in this Lease shall only apply in
this Lease.

9.3 Insurance.

(a) LESSOR shall obtain and maintain “all risk” property and casualty insurance
on the Property, including the Premises. LESSEE shall pay the cost of the
premiums for said insurance pertaining to the Premises or, if LESSOR consents,
obtain Property & General Liability coverage of its own on the Premises, with
LESSOR as loss payee on the Property and as additional named insured on the
general liability policy. LESSEE shall carry and maintain at all times
throughout the Term, at its expense, insurance with terms, coverage and
companies satisfactory to LESSOR:

(i) commercial (comprehensive) liability insurance, with coverage against
assumed or contractual liability under this Lease, with respect to liability
arising out of ownership, use, occupancy or maintenance of the Premises and all
areas appurtenant thereto, to afford protection with respect to personal injury,
loss of life and property damage, of not less than $2,000,000 per occurrence
combined single limit subject to a $2,000,000 general aggregate;

 

- 9 -



--------------------------------------------------------------------------------

(ii) “all risk” property insurance, including boiler and machinery comprehensive
form, if applicable, covering damage to or loss of any of LESSEE’s personal
property, fixtures, equipment and alterations, including electronic data
processing equipment (and coverage for the full replacement cost thereof
including business interruption of LESSEE), together with, if the property of
LESSEE’s invitees is to be kept in the Premises, warehouser’s legal liability or
bailee customers insurance for the full replacement cost of the property
belonging to invitees and located in the Premises; and

(iii) worker’s compensation insurance and employer’s liability insurance in
amounts required by applicable law or statute covering all persons employed in
connection with LESSEE.

(b) LESSEE’s Contractor Insurance. LESSEE shall require any contractor of LESSEE
performing work on the Premises to carry and maintain, at no expense to LESSOR:

(i) worker’s compensation insurance in form and amounts required by law; and

(ii) public liability insurance insuring LESSEE and LESSOR as additional
insured, against liability which may arise on account of any alteration,
addition, improvement or construction, written on a claims occurrence basis with
minimum limits of $1,000,000/occurrence (it being understood that this is public
liability insurance and not product liability insurance).

(c) Insurance Companies. Insurance required to be maintained by LESSEE shall be
written by companies licensed to do business in the state in which the Premises
are located and having, at the time the initial policies are issued, a General
Policyholders Rating of at least “A-/VII” (or such higher rating as may be
required by a lender having a lien on the Premises) as set forth in the most
current issue of “Best’s Insurance Guide.”

(d) Policy Requirements. Comprehensive commercial liability and “all risk”
property insurance policies evidencing such insurance shall, with respect to
comprehensive commercial liability policies, name LESSOR and/or its designee(s)
as additional insured and, with respect to “all risk” property insurance
policies, name LESSOR and/or its designee(s) as loss payee, shall be primary and
noncontributory and shall contain a provision, by means of endorsement or
otherwise, whereby the insurer agrees that such policy shall not be cancelled,
materially changed or not renewed without at least thirty (30) days advance
written notice to LESSOR (except in case of cancellation for non-payment of
premium, in which case ten (10) days advance written notice shall be sufficient)
at the address set forth herein, or to such other party or address as may be
designated by LESSOR or its designee from time to time. Such commitment to
provide prior notice of cancellation, modification or non-renewal shall be
without qualifications. All liability insurance policies shall be written on a
claims occurrence basis and have a separation of insureds endorsement.

 

- 10 -



--------------------------------------------------------------------------------

(e) Certificates of Insurance. Prior to the Commencement Date and thereafter on
the anniversary of the issuance of each policy LESSEE shall furnish to LESSOR
certificates of insurance evidencing the coverage under each of the policies
required by LESSOR herein. Said certificate shall include an acknowledgment of
the commitment to provide LESSOR thirty (30) days’ prior written notice of
cancellation, modification or non-renewal (except ten (10) days for
non-payment).

(f) LESSEE’s Failure to Comply with Insurance Requirements. In the event that
LESSEE fails to comply with LESSEE’s insurance requirements as stated herein,
then, in addition to (and not in lieu of) all other remedies that LESSOR may
have hereunder for a breach by LESSEE, LESSOR may, but shall not be obligated
to, obtain such insurance at LESSOR’s sole option and keep the same in effect,
and LESSEE shall pay LESSOR the premium cost thereof upon demand. It is agreed,
however, that LESSOR is not responsible for any inadequacy of insurance
protection purchase by LESSEE or by LESSOR on behalf of LESSEE.

(g) Mutual Waiver of Subrogation. Neither LESSOR nor LESSEE shall be liable to
the other or to any insurance company (by way of subrogation or otherwise)
providing coverage for any loss or damage to any building, structure or other
tangible property, or any resulting loss of income, even though such loss or
damage might have been occasioned by the negligence of the other contracting
party, its agents or employees, provided and to the extent such loss or damage
is covered by insurance, it being acknowledged and agreed that the amount of any
insurance deductibles is expressly excluded from the waiver provisions herein
set forth. Notwithstanding the foregoing, the cost of any damage not covered by
insurance shall be borne by the responsible party.

(h) Notice of Fire. LESSEE shall give immediate notice to LESSOR in case of fire
or accidents in the Premises or of defects therein or in any fixtures or
equipment and both parties shall procure a waiver of right of subrogation
against one another on the part of all insurance carriers in connection with all
insurance policies covering losses arising out of destruction or damage to the
Premises or its contents.

ARTICLE X

Compliance with Requirements

10.1 Compliance. LESSEE will use commercially reasonable efforts to promptly
obtain after the Effective Date and maintain and comply with all applicable
permits, licenses and other authorizations required by Legal Requirements
(including Environmental Laws) for the particular use of the Premises as a
facility for the manufacture of injectible pharmaceutical products. LESSEE will
use commercially reasonable efforts not to do any act or thing which constitutes
a public or private nuisance. LESSOR will join in the application for any permit
or authorization with respect to any Legal Requirements if such joinder is
necessary. The term “Legal Requirements” shall mean all statutes, codes,
ordinances, rules, regulations, orders, judgments or decrees of governments,
authorities, agencies, officials and officers which now or at any time hereafter
may be applicable to the Property.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE XI

Use and Prohibited Acts

11.1 Use. LESSEE shall use and occupy the Premises in substantial conformity
with all Legal Requirements, and only as a facility for the manufacture of
injectible pharmaceutical products and for no other purpose without the prior
written consent of LESSOR.

11.2 Operation. During the Term, LESSEE may operate upon the Premises on a 24
hour per day, seven days per week basis if permitted by the Legal Requirements.

11.3 LESSEE’s Risk. LESSEE shall use and occupy the Premises at its own risk.
LESSOR shall have no responsibility or liability for any loss or damage to the
fixtures or personal property of others who may claim through LESSEE, arising
from any cause whatsoever, including, without limitations, loss by theft or
otherwise, unless, subject to Section 9.1, caused by the negligence or willful
misconduct of LESSOR or LESSOR’s employees, agents or contractors.

11.4 Signage. LESSEE may maintain signage on the Premises with LESSOR’s consent,
such consent not to be unreasonably withheld, conditioned or delayed.

ARTICLE XII

Covenant Against Liens

12.1 Liens of LESSEE. If because of any act or omission of LESSEE, any
mechanic’s lien or other lien, charge or order for the payment of money shall be
filed against any portion of the Premises, LESSEE shall, at its own cost and
expense, cause the same to be discharged of record or bonded within ninety
(90) days after written notice from LESSOR to LESSEE of the filing thereof.

12.2 Removal of Liens. If LESSEE shall fail to cause such liens to be discharged
of record or bonded within the aforesaid ninety (90) day period or satisfy such
liens within thirty (30) days after any judgment in favor of such lien holders
from which no further appeal might be taken, then LESSOR shall have the right to
cause the same to be discharged. All amounts paid by LESSOR to cause such liens
to be discharged shall constitute additional rent payable by LESSEE to LESSOR.

ARTICLE XIII

Environmental Matters

13.1 Conduct of Operations. During the Term, LESSEE shall conduct its operations
at the Premises in material compliance with applicable Environmental Laws.

13.2 Hazardous Materials. LESSEE shall not cause nor permit, nor allow any of
LESSEE’s employees, agents, customers, visitors, invitees, licensees,
contractors, assignees or sublessee’s (individually, a “LESSEE PARTY” and
collectively, “LESSEE PARTIES”) to cause or permit, any Hazardous Materials to
be brought upon, stored, manufactured, generated, blended, handled,

 

- 12 -



--------------------------------------------------------------------------------

recycled, treated, disposed or used on, under or about the Premises, except in
material compliance with all applicable Environmental Laws. As used herein,
“Hazardous Materials” means any chemical, substance, material, controlled
substance, waste or combination thereof, whether solid, semi-solid, liquid or
gaseous, which is hazardous to human health or safety or to the environment due
to its radioactivity, ignitability, corrosivity, reactivity, explosivity,
toxicity, carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other
harmful properties or effects, including, without limitation, petroleum and
petroleum byproducts, asbestos, radon, polychlorinated biphenyls (PCBs),
refrigerants regulated by the Environmental Protection Agency’s “Refrigerant
Recycling Rule,” as amended from time to time, and all of those chemicals,
substances, materials, controlled substances, wastes or combinations thereof
which are now or become in the future listed, defined or regulated in any manner
by any Environmental Law based upon, directly or indirectly, such properties or
effects. As used herein, “Environmental Laws” means any and all federal, state
or local laws, regulations, standards, decisions of courts, ordinances, rules,
codes, orders, decrees, directives, guidelines, permits or permit conditions
concerning the protection of public health and safety, worker health and safety
or the environment, currently existing and as amended, enacted, issued or
adopted in the future which are or become applicable to and enforceable upon
LESSEE, or the Premises. LESSEE and LESSEE PARTIES shall comply in all material
respects with all Environmental Laws, and promptly notify LESSOR in writing of
the material violation of any Environmental Law or any reportable spill and/or
release of any Hazardous Materials, in, on, under or about the Premises or the
improvements thereon or the soil or groundwater thereunder. LESSOR shall have
the right to enter upon and inspect the Premises and to conduct tests,
monitoring and investigations, in each case after 24 hour prior notice to LESSEE
or as is otherwise reasonably necessary in the operation and/or protection of
the Premises, its components or persons therein; provided however, that LESSOR
shall take reasonable commercial efforts to minimize any disturbance to LESSEE
or any interruption of LESSEE’s business. If such tests indicate the presence of
any environmental condition caused or exacerbated during the Term by LESSEE or
any LESSEE PARTY or arising during LESSEE’s occupancy, LESSEE shall reimburse
LESSOR for the cost of conducting such tests (except to the extent such
environmental condition arises from or is caused or exacerbated by the gross
negligence or willful misconduct of LESSOR, its employees, agents, contractors,
guests or invitees). The phrase “environmental condition” shall mean any adverse
condition relating to the release of any Hazardous Materials to the environment,
including surface water, groundwater, drinking water supply, land, surface or
subsurface strata or the ambient air. In the event of any such environmental
condition, LESSEE shall promptly take any and all steps necessary to rectify the
same to the satisfaction of the applicable agencies.

13.3 LESSEE’s Indemnification. LESSEE shall indemnify, defend and hold harmless
LESSOR from and against any and all claims, judgments, causes of action,
damages, penalties, fines, costs, liabilities, losses and expenses arising at
any time during or after the Term from (a) LESSEE’s and/or any LESSEE PARTY’s
breach of this Section 13 or (b) the presence, spill and/or release of Hazardous
Materials brought onto the Premises by or for LESSEE and/or any LESSEE PARTY
during the Term, in each case except to the extent arising from, caused by or in
any way connected to the gross negligence or willful misconduct of LESSOR, its
employees, agents, contractors, guests or invitees. This indemnity shall
include, without limitation, the cost of any required or necessary repair,
cleanup or detoxification, and the preparation and implementation of any
closure, monitoring or other required plans, whether such action is required or
necessary prior to or following the termination of this Lease. Neither the
written consent by

 

- 13 -



--------------------------------------------------------------------------------

LESSOR to the presence of Hazardous Materials on, under or about the Premises,
nor the strict compliance by LESSEE with all Environmental Laws, shall excuse
LESSEE from LESSEE’s obligation of indemnification pursuant hereto. LESSEE’s
obligations pursuant to the foregoing indemnity shall survive the expiration or
termination of this Lease.

13.4 LESSOR’s Indemnification. LESSOR shall indemnify, defend and hold harmless
LESSEE from and against any and all claims, judgments, causes of action,
damages, penalties, fines, costs, liabilities, losses and expenses arising at
any time during or after the Term from (a) any environmental condition or
Hazardous Materials that come to exist on, under or about the Premises during
the Term as a result of or in connection with the activities of LESSOR, its
employees, agents, contractors, guests or invitees or (b) any environmental
condition or Hazardous Materials which come to exist on, under or about the
Premises after the Term, in each case except to the extent arising from, caused
by or in any way connected to the negligence or willful misconduct of LESSEE,
its employees, agents, contractors, guests or invitees. This indemnity shall
include, without limitation, the cost of any required or necessary repair,
cleanup or detoxification, and the preparation and implementation of any
closure, monitoring or other required plans, whether such action is required or
necessary prior to or following the termination of this Lease. Neither the
written consent by LESSEE to the presence of Hazardous Materials on, under or
about the Premises, nor the strict compliance by LESSOR with all Environmental
Laws, shall excuse LESSOR from LESSOR’s obligation of indemnification pursuant
hereto. LESSOR’s obligations pursuant to the foregoing indemnity shall survive
the expiration or termination of this Lease.

13.5 Surrender of the Premises. Notwithstanding any other provision in this
Lease, upon expiration or earlier termination of this Lease, LESSEE shall
conduct an environmental site assessment (“ESA”) of the Premises with the
objective of evaluating the potential for releases of Hazardous Materials on the
Premises as a result of LESSEE’s operations on the Premises during the Term. The
ESA shall be conducted, at the expense of LESSEE, by a third party environmental
consultant chosen by LESSEE and approved by LESSOR, which approval shall not be
unreasonably withheld. If the ESA reveals evidence of a release of Hazardous
Materials from LESSEE’s operations at the Premises during the Term, then LESSEE
shall conduct remedial action to address such release as required by applicable
Environmental Laws. LESSEE’s obligation to complete any such remedial action
initiated under this Section 13.5 shall survive the termination or expiration of
this Lease.

ARTICLE XIV

Surrender

14.1 Surrender. LESSEE shall deliver and surrender to LESSOR possession of the
Premises upon expiration of this Lease or its earlier termination in
substantially the same condition as exists on the Effective Date (except for
normal wear and tear and, subject to the provisions of Article XV, damage by
fire or other casualty, the elements and any cause beyond LESSEE’s reasonable
control).

 

- 14 -



--------------------------------------------------------------------------------

14.2 Surrender of LESSEE’s Machinery and Equipment & Trade Fixtures. Upon the
expiration or earlier termination of this Lease, LESSEE shall convey, transfer
and deliver to LESSOR on an AS IS, WHERE IS BASIS title to all equipment,
fixtures and machinery installed or placed in the Premises including without
limitation, the Contributed Machinery and Equipment, for a total purchase price
of ONE DOLLAR ($1.00). LESSEE’s obligation to observe or perform this covenant
shall survive the expiration or termination of this Lease.

ARTICLE XV

Destruction Of Premises

15.1 Termination for Major Casualties. In the event that the Premises are
damaged or destroyed by fire, windstorm or any other casualty (a “Casualty”) to
such an extent that, in the commercially reasonable judgment of either party,
(a) at least 75% of the rentable area of the Premises cannot be occupied and
used by either party in the ordinary course of business or (b) any damage or
destruction to the Premises cannot be repaired within one hundred eighty
(180) days from the date of the Casualty (each such event, a “Material
Casualty”), or if insurance proceeds (excluding the amount of the deductible
under the applicable insurance) shall be insufficient to restore such Casualty
(unless such insufficiency is the result of either party’s failure to maintain
the insurance required under this Lease), then either party shall have the right
to terminate this Lease as of the date of such Casualty (notwithstanding any
contrary provisions in the Lease) by furnishing written notice to the other
party to that effect not more than thirty (30) days after the Casualty. If
either party so terminates this Lease under this Section 15.1, the Rent and
additional rent with respect thereto shall be prorated and paid or refunded, as
appropriate, from the date of the Material Casualty.

15.2 Restoration of Damage. In the event of a Casualty that is not a Material
Casualty, or if neither party elects to exercise its right to terminate this
Lease as provided in Section 15.1 above in connection with a Material Casualty,
then LESSOR, at its expense (subject to reimbursement from any proceeds of
insurance arising from the applicable Casualty), shall repair and restore the
Premises to a condition at least equivalent to the condition that prevailed
immediately before such Casualty with reasonable diligence and continuity. If,
during the period of such repair and restoration, LESSEE is unable to reasonably
use all or any part of the Premises in the ordinary course of LESSEE’s business
without material interference or impairment, then LESSEE shall receive a
reduction in the Rent and additional rent proportionate to the fraction of the
Premises unusable by LESSEE in the ordinary course of its business without
material interference or impairment from the date of the applicable Casualty
until LESSEE is again reasonably able to use the entire Premises without
material interference or impairment. If LESSOR is obligated to repair and
restore the Premises as aforesaid, LESSEE shall make available to LESSOR all
insurance proceeds received on account of the applicable Casualty (other than
any insurance proceeds attributable to LESSEE’s property), and LESSOR shall
apply such proceeds towards the cost of such repair and restoration to the
extent necessary to comply with this Section 15.2.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE XVI

Condemnation

16.1 Condemnation of the Premises. In the event that title to all or any
material part of the Premises shall be taken for any public or quasi-public use
under any statute or right of eminent domain, or by private purchase in lieu
thereof, either party may terminate this Lease on the date of transfer of such
title.

16.2 Notice of Service of Process. Each party shall give the other immediate
notice of the service on them or either of them of any legal process in
connection with any such condemnation proceedings. Each party shall execute and
deliver to the other all reasonable instruments that may be reasonably required
to effectuate the provisions hereof.

ARTICLE XVII

Events of Default and Remedies

17.1 LESSEE Default. The following shall constitute a LESSEE Default under this
Lease: (a) if LESSEE shall fail to pay the Rent, and/or any additional rent,
expense or charge under this Lease within ten (10) days after receipt by LESSEE
of written notice that they are due; or (b) if LESSEE shall neglect or fail to
perform or observe, in any material respect, any other covenants, terms,
provisions or conditions to be performed or observed by LESSEE under this Lease
within thirty (30) days after written notice of said default is given by LESSOR.
If the default included in Section 17.1(b) cannot reasonably be cured within
thirty (30) days, LESSEE shall not be in default of this Lease if LESSEE
commences to cure the default within such thirty (30) day period and diligently
and in good faith continues to cure the default.

17.2 LESSOR’s Remedies. Upon the occurrence and during the continuance of any
LESSEE Default specified in Section 17.1, LESSOR may, at its option, terminate
this Lease, in which case:

(a) Neither LESSEE nor any person claiming through or under LESSEE shall be
entitled to acquire or remain in possession of the Premises, and LESSOR shall
have no further liability hereunder to LESSEE or any person claiming through or
under LESSEE, and if LESSEE or any such person is in possession, LESSEE or any
such person shall forthwith quit and surrender the Premises to LESSOR without
further demand or notice, and LESSOR may lawfully enter the Premises, using such
remedies as may be available under the law, and remove all persons and chattels
therefrom and LESSOR shall not be liable for damages or otherwise by reason of
re-entry or termination of this Lease or its terms;

(b) LESSOR shall have the right of eviction and the right to invoke any remedy
allowed at law or in equity as if re-entry, unlawful detainer proceedings and
other remedies were not herein provided for; and

(c) Notwithstanding anything contained herein to the contrary, the exercise of
any remedy provided pursuant to this Lease or under law shall not deprive LESSOR
of other actions against the LESSEE for possession or rent, and all such
remedies are non-exclusive and can be exercised concurrently or separately as
LESSOR desires.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE XVIII

Certificates/Waivers

18.1 Certificates. Either party shall, without charge, at any time and from time
to time hereafter, within ten (10) business days after written request of the
other, certify by written instrument duly executed and acknowledged to any
mortgagee or purchaser, or proposed mortgagee or proposed purchaser, or any
other person specified in such request: (a) as to whether this Lease has been
supplemented or amended, and if so, the substance and manner of such supplement
or amendment; (b) as to the validity, force and effect of this Lease, in
accordance with its terms as then provided; (c) as to the existence of any
default thereunder; (d) as to the existence of any offsets, counterclaims or
defenses thereto on the part of such other party; (e) as to the commencement and
expiration dates of the term of this Lease; and (f) as to any other matters as
may reasonably be so requested. Any such certificate may be relied upon by the
party requesting it and any other person to whom the same may be exhibited or
delivered and the contents of such certificate shall be binding on the party
executing the same.

18.2 LESSOR Waiver of Liens. LESSOR hereby expressly waives any landlord’s lien,
whether contractual or statutory, to any of LESSEE’s Property. Additionally,
from time to time, and in any event within thirty (30) days following a written
request by LESSEE, LESSOR shall, unless LESSEE is then in default hereunder,
execute and return to LESSEE a written waiver (on any form reasonably required)
of LESSOR’s lien rights under applicable law with respect to any of LESSEE’s
Property.

ARTICLE XIX

MISCELLANEOUS PROVISIONS

19.1 Assignment or Subleasing Prohibited. LESSEE is prohibited from subletting
the Premises in whole or in part, or of transferring or in any way assigning or
conveying this Lease in whole or in part to any person other than a subsidiary
or an affiliate or parent corporation of LESSEE, without the prior written
consent of LESSOR. If LESSEE sublets, transfers or in any way assigns or conveys
this Lease, in whole or in part, to a subsidiary or an affiliate or parent
corporation of LESSEE, LESSEE shall provide LESSOR with prior written notice of
said action. LESSEE’s violation of this clause constitutes just cause for LESSOR
to terminate and cancel the Lease.

19.2 Quiet Enjoyment. LESSEE, upon paying the Rent and all additional rent and
other charges, and performing all the other terms of this Lease, shall quietly
have and enjoy the Premises during the term of this Lease without hindrance or
interference by anyone claiming by or through LESSOR.

 

- 17 -



--------------------------------------------------------------------------------

19.3 Access.

(a) LESSOR reserves the right, in accordance herewith, to enter the Premises in
order to inspect the same after 24 hour prior notice to LESSEE or as is
otherwise reasonably necessary in the operation and/or protection of the
Premises, its components or persons therein; provided however, that LESSOR shall
take reasonable commercial efforts to minimize any disturbance to LESSEE or any
interruption of LESSEE’s business.

(b) LESSEE will give LESSOR and its affiliates and their personnel, contractors,
representatives and agents such access to the Premises as is reasonably
necessary for LESSOR to perform the Alpha Manufacturing with respect to the
Product and the Pipeline Products (with Alpha Manufacturing, Product and
Pipeline Products having the meaning given to such terms in the Manufacturing
Agreement).

19.4 Amendments. This Lease may not be amended, modified or terminated nor may
any obligation hereunder be waived orally, and no such amendment, modification,
termination or waiver will become effective for any purpose unless it is in
writing and signed by the party against whom enforcement thereof is sought.

19.5 Waiver. Failure on the part of either party to complain of any action or
non-action on the part of the other party, no matter how long the same may
continue, shall never be deemed to be a waiver by such party of any of its
rights hereunder. No waiver at any time of any of the provisions hereof by
either party shall be construed as a waiver of any of the other provisions
hereof, and either’s waiver at any time of any of the provisions hereof shall
not be construed as a waiver at any subsequent time of the same provisions. The
consent or approval by either party to or of any action by the other party
requiring such consent or approval shall not be deemed to waive or render
unnecessary said party’s consent or approval to or of any subsequent similar
act.

19.6 Invalidity of Particular Provisions. If any term or provision of this Lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

19.7 Provisions Binding, Etc. Except as herein otherwise specifically provided,
the terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of LESSOR and LESSEE. Each term and each
provision of this Lease to be performed by LESSEE shall be construed to be both
a covenant and a condition. The reference contained to successors and assigns or
LESSEE is not intended to constitute a consent to assignment by LESSEE, but has
reference only to those instances in which LESSOR may later give written consent
to a particular assignment as required by this Lease.

19.8 Governing Law. This Lease shall be governed exclusively by the provisions
hereof and by the laws of the State of Delaware as the same may from time to
time exist.

 

- 18 -



--------------------------------------------------------------------------------

19.9 Notices. All notices, requests, consents and other communications hereunder
shall be deemed given: (i) when delivered if delivered personally (including by
courier); (ii) on the third day after mailing, if mailed, postage prepaid, by
registered or certified mail (return receipt requested); (iii) on the day after
mailing if

sent by a nationally recognized overnight delivery service which maintains
records of the time, place, and recipient of delivery; or (iv) upon receipt of a
confirmed transmission, if sent by telex, telecopy or facsimile transmission, in
each case to the parties at the following addresses or to other such addresses
as may be furnished in writing by one party to the others:

If intended for LESSOR, addressed to it at:

ABRAXIS BIOSCIENCE, LLC

11755 Wilshire Boulevard

Suite 2000

Los Angeles, CA 90025

Fax: (310) 883-3138

Attention: General Counsel

with copies to:

ABRAXIS BIOSCIENCE, INC.

11755 Wilshire Boulevard

Suite 2000

Los Angeles, CA 90025

Fax: (310) 883-3138

Attention: General Counsel

If intended for LESSEE, addressed to it at:

APP PHARMACEUTICALS, LLC

1501 East Woodfield Road

Suite 300 East

Schaumburg, IL 60173-5837

Attention: General Counsel

with copies to:

APP PHARMACEUTICALS, INC.

1501 East Woodfield Road

Suite 300 East

Schaumburg, IL 60173-5837

Attention : General Counsel

19.10 Right to Cure Defaults. Either party may, but shall not be obligated to,
cure at any time, after written notice and reasonable opportunity to cure, any
default by the other party under this Lease; and whenever a party so elects, all
costs and expenses incurred by such party in curing a default, including,
without limitation, reasonable attorneys’ fees together with interest on the
amount of costs and expenses so incurred at the rate of two percent (2%) over
and above the prevailing prime rate per annum charged by JP Morgan

 

- 19 -



--------------------------------------------------------------------------------

Chase in New York, New York (the “Rate”) at the time, shall be paid by the
defaulting party within ten (10) days from written demand and evidence of
payment therefor, and as to LESSEE shall be recoverable as additional rent.
Interest shall accrue at said rate from and after the due date of any payment of
the Rent, additional rent or any payment by LESSEE or LESSOR described in this
Lease.

19.11 Delivery of this Instrument. This instrument cannot be construed to be a
proposal of either LESSOR to LESSEE, nor of LESSEE to LESSOR, and shall have no
effect whatsoever between the parties herein named unless properly executed by
both parties, it being understood that this instrument has been delivered for
examination only, but without any purpose whatsoever of creating or confirming
any contractual relationship between LESSOR and LESSEE; provided, however, that
upon proper execution of this Lease by both parties, this Section 19.11 shall be
null and void.

19.12 Headings. The headings throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify or aid in the interpretation, construction or meaning of the
provisions of this Lease.

19.13 Effect of Unavoidable Delays. The provisions of this section shall be
applicable if there shall occur, during the Term, or prior to the commencement
thereof any (i) strike(s), lockout(s) or labor dispute(s); or (ii) inability to
obtain labor or materials, or reasonable substitutes therefor; or acts of God,
governmental restrictions, regulations or controls, enemy or hostile
governmental action, civil commotion, fire or other casualty or other conditions
similar to those enumerated in this item (ii) beyond the reasonable control of
the party obligated to perform. If LESSOR or LESSEE shall, as the result of any
of the above described events, fail punctually to perform any obligation on its
part to be performed, under this Lease, then such failure shall be excused and
not be a breach of this Lease by the party in question, but only to the extent
occasioned by such event. If any right or option of either party to take any
action under or with respect to this Lease is conditioned upon the same being
exercised within any prescribed period of time or at or before a named date,
then such prescribed period of time and such named date shall be deemed to be
extended or delayed, as the case may be for a period equal to the period of the
delay occasioned by any above-described event. Notwithstanding anything herein
contained, however, the provisions of this section shall not be applicable to
LESSEE’s obligation to pay rent or its obligations to pay any other sum, monies,
costs, charges or expenses required to be paid by LESSEE hereunder, and to
LESSOR’s obligations under the provisions of Article IV.

19.14 No Representation. Neither LESSOR, LESSOR nor their respective agents have
made any representation, warranty or promise with respect to the Premises,
except as herein expressly set forth.

19.15 Relationship of Parties. LESSOR and LESSEE shall not be considered or
deemed to be joint ventures or partners and neither shall have the power to bind
or obligate the other except as set forth herein.

 

- 20 -



--------------------------------------------------------------------------------

19.16 Counterparts. This Lease may be simultaneously executed in counterparts,
each of which when so executed and delivered, shall constitute an original,
fully enforceable counterpart for all purposes. Any such counterpart may be
executed by facsimile signature with only verbal confirmation, and when so
executed and delivered shall be deemed an original and such counterpart(s)
together shall constitute only one original.

19.17 Severability. The provisions of this Lease shall be deemed separable.
Therefore, if any part of this Lease is rendered void, invalid or unenforceable,
such rendering shall not affect the validity or enforceability of the remainder
of this Lease.

19.18 Authority. Each party warrants that it has full power, authority and legal
right to execute and deliver this Lease and to keep and observe all of the terms
and provisions of this Lease on such party’s part to be observed and performed.
Each party warrants that this Lease is its valid and enforceable obligation.

19.19 Mitigation of Damages. The parties shall use reasonable commercial efforts
to mitigate any of its damages hereunder.

19.20 No Broker. Each of LESSOR and LESSEE represents and warrants to the other
party that it has not negotiated with any broker in connection with this Lease
and that this Lease was negotiated directly by LESSOR and LESSEE. Each party
hereby agrees to indemnify the other against all claims, damages, costs and
expenses incurred by the indemnified party as a result of the breach of the
foregoing representation or warranty by the indemnifying party.

19.21 Incorporation. The recitals set forth above under “RECITALS” are
incorporated herein by reference.

19.22 Damages. Neither party shall be responsible for consequential, indirect,
special or punitive damages.

19.23 Confidentiality – LESSOR. As used in this Section 19.24, “Information”
means all information, whether printed, written, verbal, electronic on computer
disk, CAD, photographic or otherwise, relating to LESSOR, including, without
limiting the generality of the foregoing, financial information and all
disclosure of information which relate to LESSOR’s manufacturing practices.

(a) In the event LESSEE receives any Information, LESSEE agrees to
(i) immediately return to LESSOR any such Information, including, without
limitation, any copies of the Information which may have been made, without
retaining copies, summaries, extracts of information, analyses, reports or other
documents that constitute Information and (ii) keep the knowledge of any
Information in strict confidence and to not disclose, divulge or communicate,
directly or indirectly, intentionally or inadvertently, Information to any
person or entity. LESSEE shall not make any copies or reproduce the Information.
Any Information obtained by LESSEE shall not confer any rights or interests in
the Information to LESSEE or anyone else. All Information and any rights related
thereto are and remain the exclusive and absolute property of LESSOR. This Lease
does not constitute or create any duty or obligation on the part of LESSOR to
provide any Information to LESSEE.

 

- 21 -



--------------------------------------------------------------------------------

(b) If LESSEE or anyone else for whom LESSEE is liable breaches or attempts to
breach the provisions of this Section 19.23, the injury to LESSOR may be
irreparable and money damages may not be an adequate remedy. In such event,
LESSOR shall be entitled, in addition to all remedies available at law or in
equity, to obtain from any court of competent jurisdiction an injunction
prohibiting LESSEE or such other person from any further breach or attempted
breach of this Section 19.23.

19.24 Confidentiality – LESSEE. As used in this Section 19.24, “Information”
means all information, whether printed, written, verbal, electronic on computer
disk, CAD, photographic or otherwise, relating to LESSEE, including, without
limiting the generality of the foregoing, financial information and all
disclosure of information which relate to LESSEE’s manufacturing practices.

(a) In the event LESSOR receives any Information, LESSOR agrees to
(i) immediately return to LESSEE any such Information, including, without
limitation, any copies of the Information which may have been made, without
retaining copies, summaries, extracts of information, analyses, reports or other
documents that constitute Information and (ii) keep the knowledge of any
Information in strict confidence and to not disclose, divulge or communicate,
directly or indirectly, intentionally or inadvertently, Information to any
person or entity. LESSOR shall not make any copies or reproduce the Information.
Any Information obtained by LESSOR shall not confer any rights or interests in
the Information to LESSOR or anyone else. All Information and any rights related
thereto are and remain the exclusive and absolute property of LESSEE. This Lease
does not constitute or create any duty or obligation on the part of LESSEE to
provide any Information to LESSOR.

(b) If LESSOR or anyone else for whom LESSOR is liable breaches or attempts to
breach the provisions of this Section 19.24, the injury to LESSEE may be
irreparable and money damages may not be an adequate remedy. In such event,
LESSEE shall be entitled, in addition to all remedies available at law or in
equity, to obtain from any court of competent jurisdiction an injunction
prohibiting LESSOR or such other person from any further breach or attempted
breach of this Section 19.24.

19.25 Attorneys’ Fees. In any action or proceeding which either party brings
against the other to enforce its rights hereunder, the no-prevailing party shall
pay all costs incurred by the prevailing party, including reasonable attorneys’
fees, which amounts shall be a part of the judgment in said action or
proceeding.

19.26 Entire Agreement. This Lease, including the Exhibits attached hereto, and
the documents referred to herein, if any, constitute the entire agreement
between LESSOR and LESSEE with respect to the leasing of the Premises, and shall
not affect any prior or contemporaneous agreements, understandings, proposals
and other representations between them.

 

- 22 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

ABRAXIS BIOSCIENCE, LLC     APP PHARMACEUTICALS, LLC “LESSOR”     “LESSEE” By:  
/s/ Patrick Soon-Shiong     By:   /s/ Patrick Soon-Shiong Name:   Patrick
Soon-Shiong     Name:   Patrick Soon-Shiong Title:   CEO     Title:   CEO